DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 4/05/2022 is acknowledged.
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/05/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heat transfer component” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The phrase “heat transfer component”  has been examined as -- electrical heating element, a cooling compressor/pump, a cooling fan --.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 lines 16-17 recites the limitation of a power on-off or power off-on modulation”, wherein it is unclear what “a power on-off or power off-on modulation” is referring to since the exact term “a power on-off or power off-on modulation” has already been recited in the claim . Is the term “a power on-off or power off-on modulation” requiring that there are multiple “a power on-off or power off-on modulation” or is the term referring back to the previously recited term? Since the metes and bounds of the limitation cannot be ascertained, the limitation is indefinite , the claim is rendered indefinite and determined to be an antecedent basis issue. For examination purposes, the phrase has been interpreted as -- a second power on-off or power off-on modulation -- for clarity.
Re claim 2, the term “the power off-on modulation” (recited two times) is indefinite since it is unclear which power on-off modulation is being referred to since two power on-off generations are present in claim 1. Since the metes and bounds of the limitation cannot be ascertained, the limitation is indefinite , the claim is rendered indefinite and determined to be an antecedent basis issue.
Claim 5 recites the limitation " the heated surface"  .  There is insufficient antecedent basis for this limitation in the claim.
Re claim 6, the term “the power off-on modulation” (recited two times) is indefinite since it is unclear which power on-off modulation is being referred to since two power on-off generations are present in claim 1. Since the metes and bounds of the limitation cannot be ascertained, the limitation is indefinite , the claim is rendered indefinite and determined to be an antecedent basis issue.
Claim 9 recites the limitation "the cooled surface".  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected based on their dependency from a claim that has been rejected.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osaka et al. US 2012/0222438 Al in view of Gauthier US 20160082861 A1 .
Re claim 1, Osaka et al. teach a system for heating or cooling a surface of a component of a vehicle, the system comprising: an heat transfer component (60, 1, 5a) configured to modulate (i) between a power-on state where heat energy is being generated and a power-off state where heat energy is not being generated or (ii) between a power-on state where heat energy is being removed and a power-off-state where heat energy is not being removed; 
a surface element of the vehicle component, the surface element being formed of a material to be heated by the heat energy generated and provided by the heat transfer component or to be cooled by the heat energy removed by the heat transfer component (paras 100, 107) and a control system (61).
Osaka et al. fail to explicitly teach details of the determination.
Gauthier teach and a control system configured to: determine a heating lag time indicative of a lag time for the surface element to heat to a first target temperature in response to a power on-off or power off-on modulation of the heat transfer component; 
determine a cooling lag time indicative of a lag time for the surface element to cool to a second target temperature in response to a power on-off or power off-on modulation of the heat transfer component; 
and control power-off and power-on times (paras 56, 31) of the heat transfer component based on the determined heating and cooling lag times so as to perform feedback- based temperature control without requiring a temperature sensor (para 47-48, noting the lag time determination to heat or cool is incorporated into the determination for operation in the primary reference, also noting the primary reference already has considerations for “lag time” see Osaka para 216) to minimize power consumption.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the determination as taught by Gauthier in the Osaka et al. invention in order to advantageously allow for whenever the system controller issues a cooling demand an appropriate set of operating settings is determined that minimizes the amount of power consumed by the system's actuators (e.g., blower fan, coolant pump) while still meeting the cooling demand.  As a result, the heat source is cooled to the degree required with a minimum expenditure of power, thereby minimizing the impact on driving range and vehicle performance.

 Re claim 2, Osaka et al., as modified, teach the heat transfer component is configured to generate and provide heat energy to the surface element while in the power-on state and to not generate or provide heat energy to the surface element while in the power-off state (fig 6 Osaka); the heating lag time is determined as the lag time for the surface element to heat to the first target temperature in response to the power off-on modulation of the heat transfer component (see the rejection of claim 1); 
and the cooling lag time is determined as the lag time for the surface element to cool to the second target temperature in response to the power on-off modulation of the heat transfer component (see the rejection of claim 1).

Re claim 6, Osaka et al. teach   the heat transfer component is configured to remove heat energy from the surface element while in the power-on state and to not remove heat energy from the surface element while in the power-off state (see the rejection of claim 1); and Osaka et al., as modified, teach the heating lag time is determined as the lag time for the surface element to heat to the first target temperature in response to the power on-off modulation of the heat transfer component; and the cooling lag time is determined as the lag time for the surface element to cool to the second target temperature in response to the power off-on modulation of the heat transfer component (see the rejection of claim 1 noting that “power on-off” and “power off-on” modulation are broad enough to encompass the same matter since an on and off modulation does not necessitate a starting point being on or off).
 
Claims 3-4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osaka et al. US 2012/0222438 Al in view of Gauthier US 20160082861 A1 further in view of MIZUNO US 20130134150 A1 and  WON US 20180056941 A1.
Re claim 3, Osaka et al., as modified, fail to explicitly teach the maximum minimum times.
MIZUNO teach the control system is configured to set a minimum power-on time of the heat transfer component based on the determined heating lag time to not over or under heat a seat (para 9-10, noting the system temperature and profiles is naturally “based” on previous controls and thus is incorporated into the overall system configurations, operation and consequent calculations).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the maximum minimum times as taught by MIZUNO in the Osaka et al., as modified, invention in order to advantageously allow for passenger comfort and cooling with maximized efficiency.
Osaka et al., as modified, fail to explicitly teach and to set a maximum power-off time of the heat transfer component based on the determined cooling lag time.
WON teach to set a maximum power-off time of the heat transfer component based on the determined cooling lag time to prevent rapid fogging (para 53, noting the system temperature and profiles is naturally “based” on previous controls and thus is incorporated into the overall system configurations, operation and consequent calculations).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a maximum power-off time as taught by Won in the Osaka et al., as modified, invention in order to advantageously allow for improved passenger visibility.

Re claim 4, Osaka et al., as modified, teach  the minimum power-on and maximum power-off times provide for a desired amount of surface element temperature heating and cooling during modulation between power-on and power- off states of the heat transfer component, and wherein the desired amount of surface element temperature heating and cooling is sufficient to maintain a stable temperature of the surface element within a desired temperature range (see the rejection of claim 3, and the incredible broad limitations re met based upon the desired goal to be achieved by the instant combination meeting “sufficient to maintain a stable temperature of the surface element within a desired temperature range”).

Re claim 7, Osaka et al., as modified, fail to explicitly teach the maximum minimum times.
MIZUNO teach to set a minimum power-on time of the heat transfer component based on the determined cooling lag time (noting the system temperature and profiles is naturally “based” on previous controls and thus is incorporated into the overall system configurations, operation and consequent calculations) to not over or under heat a seat (para 9-10).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the maximum minimum times as taught by MIZUNO in the Osaka et al., as modified, invention in order to advantageously allow for passenger comfort and cooling with maximized efficiency.
Osaka et al., as modified, fail to explicitly teach and to set a maximum power-off time of the heat transfer component based on the determined cooling lag time.
WON teach the control system is configured to set a maximum power-off time of the heat transfer component based on the determined heating lag time(noting the system temperature and profiles is naturally “based” on previous controls and thus is incorporated into the overall system configurations, operation and consequent calculations) to prevent rapid fogging (para 53).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a maximum power-off time as taught by Won in the Osaka et al., as modified, invention in order to advantageously allow for improved passenger visibility.

 Re claim 8, Osaka et al., as modified, teach  the minimum power-on and maximum power-off times provide for a desired amount of surface element temperature heating and cooling during modulation between power-on and power- off states of the heat transfer component, and wherein the desired amount of surface element temperature heating and cooling is sufficient to maintain a stable temperature of the surface element within a desired temperature range (see the rejection of claim 7, and the incredible broad limitations re met based upon the desired goal to be achieved by the instant combination meeting “sufficient to maintain a stable temperature of the surface element within a desired temperature range”).
Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osaka et al. US 2012/0222438 Al in view of Gauthier US 20160082861 A1 and MIZUNO US 20130134150 A1.
Re claim 5, Osaka et al., as modified, fail to explicitly teach a seat (although vehicles are well known in the art to have seats).
MIZUNO teach the heated surface component of the vehicle is one of a heated mirror, a heated glass panel, a heated seat, and a heated steering wheel to heat a seat (para 9-10).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the seat as taught by MIZUNO in the Osaka et al., as modified, invention in order to advantageously allow for passenger comfort and cooling with maximized efficiency.
  
Re claim 9, Osaka et al., as modified, fail to explicitly teach a seat (although vehicles are well known in the art to have seats).
MIZUNO teach the cooled surface component of the vehicle is one of a cooled seat, a cooled steering wheel, a cooled battery pack, and a cooled power inverter to provide a seat in a vehicle (para 9-10, noting the cooling system of the primary refence will provide a cooled seat in the instant combination).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the seat as taught by MIZUNO in the Osaka et al., as modified, invention in order to advantageously allow for passenger comfort and cooling with maximized efficiency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10232733 B2, US 10216258 B1.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763